  AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Central District of California

                     United States of America                           )

                                                                                Case No. I
~N~•( l~J~lU ~ a~i ~ ~~ '' Ct~'~                                         1                   ~
                                                                                        'I
                                                           ~
                                D~ e~E%~~ ~~(,G'~ ~(Crl ~Q
                                          ORDER OF DETENTION PENDING TRIAL
                                                         Part I -Eligibility for Detention

        Upon the

                 7 otion ofthe Government attorney pursuant to 18 U.S.C. § 3142(fl(1), or
                  Motion ofthe Government or Court's own motion pursuant to 18 U.S.C. § 3142(fl(2),

 the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
 and conclusions oflaw, as required by 18 U.S.C. § 3142(1), in addition to any other findings made at the hearing.

                               Part II -Findings of Fact and Law as to Presumptions under § 3142(e)

    Q A. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(ex2)(previous violator): There is a rebuttable
      presumption that no condition or combination ofconditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
          ~(1)the defendant is charged with one ofthe following crimes described in 18 U.S.C. § 31420(1):
               ~(a)a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                 § 2332b(g)(5)(B)for which a maximum term of imprisonment of 10 years or more is prescribed; or
               Q(b)an offense for which the maximum sentence is life imprisonment or death; or
               O(c)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                 Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508); or
               ~(d)any felony if such person has been convicted oftwo or more offenses described in subparagraphs
                (a)through (c)ofthis paragraph, or two or more State or local offenses that would have been offenses
                 described in subparagraphs(a)through(c)ofthis paragraph if a circumstance giving rise to Federal
                 jurisdiction had existed, or a combination ofsuch offenses; or
               a(e)any felony that is not otherwise a crime of violence but involves:
                (i) a minor victim;(ii)the,possession ofa firearm or destructive device(as defined in l 8 U.S.C. § 921);
                (iii) any other dangerous weapon; or(iv) a failure to register under 18 U.S.C. § 2250; and
          ~(2)the defendant has previously been convicted ofa Federal offense that is described in 18 U.S.C.
            § 3142(fl(l), or ofa State or local offense that would have been such an offense if a circumstance giving rise
            to Federal.jurisdiction had existed; and
          Q (3)the offense described in paragraph(2)above for which the defendant has been convicted was
            committed while the defendant was on release pending trial for a Federal, State, or local offense; and
          ~(4)a period ofnot more than five years has elapsed since the date ofconviction, or the release ofthe
            defendant from imprisonment, for the offense described ix► paragraph (2) above, whichever is later.


                                                                                                                    Page I of 3
 AO 472 (Rev. 1 I/l6) Order of Detention Pending Trial

    a B. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(3)(narcotics,firearm, ocher o,~enses): There is a
      rebuttable presumption that no condition or combination ofconditions will reasonably assure the appearance ofthe
      defendant as required and the safety ofthe community because there is probable cause to believe that the defendant
      committed one or more ofthe following offenses:
           ~(1)an offense for which a maximum term ofimprisonment of]0 years or more is prescribed in the
             Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(2l
              U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C.(46 U.S.C. §§ 70501-70508);
           ~(2)an offense under 18 U.S.C..§§ 924(c), 956(a), or 2332b;
           O(3)an offense listed in 18 U.S.C. § 2332b(gx5)(B)for which a maximum term of imprisonment of 10 years
             or more is prescribed;
           Q (4)an offense-under Chapter 77 of Title 18, U.S.C.(18 U.S.C. §§ 1581-]597)for which a maximum term of
              imprisonment of20 years or more is prescribed; or
           Q (5)an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241,2242, 2244(a)(1), 2245,
              2251, 2251 A,2252(ax 1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
              2260,2421,2422,2423, or 2425.

    O C. Conclusions Regarding ApQlicability of Any Presumption Established Above

             ~ The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
               ordered on that basis.(Part II!need not be completed.)

                 OR

              Q The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                    Part III -Analysis and Statement of the Reasons for Detention

      After considering the factors set forth in 18 U.S.C. § 3142(g)and the information presented at the detention hearing,
 the Court concludes that the defendant must be detained pending trial because the Government has proven:

           clear and convincing evidence that no condition or combination of conditions ofrelease will reasonably assure
        th safety ofany other person and the community.

        By a preponderance ofevidence that no condition or combination of conditions of release will reasonably assure
        the defendant's appearance as required.

 In add''on t an fin in s m eon th record at t             hearin , he reason for detention mcl     the folio ~m~ ~,~
~,(~                 Y ~g ~~~~J~                                        ~~~f~ ~                        l.J~ \yam" ~
        ~ Weight of evidence against the defendant is strong
        1
        7  ubject to lengthy period ofincarceration if convicted
            for criminal history
          Participation in criminal activity while on probation, parole, or supervision
        Q 'tory of violence or use of weapons
          History of alcohol or substance abuse
        ~ Lack of stable employment
           ack ofstable residence
     ~    Lack of financially responsible sureties


                                                                                                                        Page 2 of 3
AO 472 (Rev. 11/16) Order of Detention Pending Trial

        ~ Lack of significant community or family ties to this district
        Q      ificant family or other ties outside the United States
           ack of legal status in the United States
          Subject to removal or deportation after serving any period of incarceration
        1 Prior failure to appear in court as ordered
        7
        C rior attempts)to evade law enforcement
        ]
            se ofaliases)or false documents
            ackground information unknown or unverified
           rior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
                                                           7

      C_\~~


                               I~J
                                "                           ,




                                                 Part IV -Directions Regarding Detention

The defendant is remanded to the custody ofthe Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge ofthe corrections facility must deliver the defendant to a United St s Marshal for the purpose ofa appearance in
connection with a ourt proceeding.

Date:
                                                                             Unite States Magistrate Judge
                                                                       f




                                                                                                                     Page 3 of 3
